Exhibit 10.3

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

This Registration Rights and Lock-Up Agreement (this “Agreement”) dated as of
September 2, 2020 is among Kensington Capital Acquisition Corp., a Delaware
corporation (the “Company”) and the parties listed on Schedule A (each, a
“Holder” and collectively, the “Holders”).  Capitalized terms used but not
defined herein have the meanings assigned to them in the Business Combination
Agreement dated as of the date hereof (the “Business Combination Agreement”),
among the Company, Kensington Capital Merger Sub Corp., a Delaware corporation
(“Merger Sub”), and QuantumScape Corporation, a Delaware corporation
(“QuantumScape”).

WHEREAS, the Company, Merger Sub and QuantumScape are parties to the Business
Combination Agreement, pursuant to which, among other things, on the Closing
Date, Merger Sub will merge (the “Merger”) with and into QuantumScape, with
QuantumScape surviving the Merger as a wholly-owned subsidiary of the Company;

WHEREAS, the Company and the Holder designated as an “Original Holder” on
Schedule A (the “Original Holder”) are parties to the Registration Rights
Agreement dated as of June 25, 2020 (the “Prior Agreement”);

WHEREAS, the Original Holder currently holds an aggregate of 5,750,000 shares of
the Company’s Class B common stock, par value $0.0001 per share (the “Old Class
B Common Stock”);

WHEREAS, the Original Holder currently holds an aggregate of 6,575,000
redeemable warrants (the “Private Placement Warrants”) to purchase shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Old Class A
Common Stock”), at an exercise price of $11.50 per share;

WHEREAS, the Holders designated as “New Holders” on Schedule A (the “New
Holders”) will receive upon consummation of the Merger shares of New Kensington
Class A Common Stock and/or shares of New Kensington Class B Common Stock
(together with the New Kensington Class A Common Stock, the “Common Stock”), on
the Closing Date pursuant to the Business Combination Agreement;

WHEREAS, at the Effective Time, in accordance with the Company’s Certificate of
Incorporation as in effect immediately prior to the consummation of the Merger,
the Old Class A Common Stock and the Old Class B Common Stock will be converted
into New Kensington Class A Common Stock; and

WHEREAS, contingent upon and effective as of the Effective Time, the parties to
the Prior Agreement desire to terminate the Prior Agreement and to provide for
certain rights and obligations included herein and to include the New Holders.

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

Article I
DEFINITIONS

Section 1.1.  Definitions.  For purposes of this Agreement, the following terms
and variations thereof have the meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
outside counsel to the Company, (i) would be required to be made in any
Registration Statement or Prospectus in order for the applicable Registration
Statement or Prospectus not to contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein (in the case of any prospectus and any preliminary prospectus, in the
light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

“Agreement” shall have the meaning given in the Preamble.



--------------------------------------------------------------------------------

 

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall mean any merger, share exchange, asset acquisition,
stock purchase, recapitalization, reorganization or other similar business
combination with one or more businesses, involving the Company.

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Change in Control” means the transfer (whether by tender offer, merger, stock
purchase, consolidation or other similar transaction), in one transaction or a
series of related transactions, to a person or group of affiliated persons of
the Company’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than 50% of outstanding voting securities of
the Company (or surviving entity) or would otherwise have the power to control
the board of directors of the Company or to direct the operations of the
Company.

“Commission” means the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals.

“Company” shall have the meaning given in the Preamble.

“Demand Registration” shall have the meaning given in subsection 2.1.1.

“Demand Requesting Holder” shall have the meaning given in subsection 2.1.1.

“Demanding Holders” shall have the meaning given in subsection 2.1.1.

“Effectiveness Deadline” shall have the meaning given in subsection 2.3.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1” means a Registration Statement on Form S-1 or any comparable
successor form or forms thereto.

“Form S-3” means a Registration Statement on Form S-3 or any comparable
successor form or forms thereto.

“Holders” shall have the meaning given in the Preamble.

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“New Holder Lock-up Period” shall have the meaning given in subsection 5.1.1.

“New Holders” shall have the meaning given in the Recitals.

“New Registration Statement” shall have the meaning given in subsection 2.3.4.

“Original Holder” shall have the meaning given in the Recitals.

“Original Holder Lock-Up Period” shall have the meaning given in subsection
5.1.2.

“Piggyback Registration” shall have the meaning given in subsection 2.3.1.



--------------------------------------------------------------------------------

 

“Prior Agreement” shall have the meaning given in the Recitals.

“Private Placement Warrants” shall have the meaning given in the Recitals.

“Pro Rata” shall have the meaning given in subsection 2.1.4.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security”, “Registrable Securities” shall mean (a) the Private
Placement Warrants (including any shares of Common Stock issued or issuable upon
the exercise of any such Private Placement Warrants), (b) any outstanding share
of Common Stock or any other equity security (including the shares of Common
Stock issued or issuable upon the exercise of any other equity security) of the
Company held by a Holder as of the Closing Date (including the shares of Common
Stock issued pursuant to the Business Combination Agreement), (c) any shares of
Common Stock acquired by Volkswagen Group of America Investments, LLC
(“Volkswagen”) or its affiliates directly from the Company after the Closing
Date, and (d) any other equity security of the Company issued or issuable with
respect to any such share of Common Stock by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
when: (A) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (B) such securities shall have been otherwise
transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company to the
transferee, and subsequent public distribution of such securities shall not
require registration under the Securities Act; (C) such securities shall have
ceased to be outstanding; (D) such securities, together with all other
Registrable Securities held by any Holder, represent less than 5% of the total
outstanding Common Stock of the Company; or (E) such securities have been sold
to, or through, a broker, dealer or underwriter in a public distribution or
other public securities transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration
or Underwritten Offering, including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration or Underwritten Offering; and

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders or the majority-in interest of the
Takedown Requesting Holders, as applicable.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement,



--------------------------------------------------------------------------------

 

amendments (including post-effective amendments) and supplements to such
registration statement, and all exhibits to and all material incorporated by
reference in such registration statement.

“Requesting Holder” shall have the meaning given in subsection 2.3.5.

“Resale Shelf Registration Statement” shall have the meaning given in subsection
2.3.1.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Selling Holders” means any Holder electing to sell any of its Registrable
Securities in a Registration.

“SEC Guidance” shall have the meaning given in subsection 2.3.4.

“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.5.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any interest owned by a
person or any interest (including a beneficial interest) in, or the ownership,
control or possession of, any interest owned by a person.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public, including for the
avoidance of doubt an Underwritten Shelf Takedown.

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.5.

“Volkswagen” shall have the meaning given in the definition of “Registrable
Security.”

Article II

REGISTRATION

Section 2.1.  Demand Registration.

2.1.1Request for Registration.  Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time following the
Effective Time (but subject to Article V), (i) New Holders holding at least a
majority in interest of the then-outstanding number of Registrable Securities
held by all New Holders, (ii) Volkswagen, or (iii) the Original Holder (such New
Holders, Volkswagen or the Original Holder, as the case may be, the “Demanding
Holders”), may make a written demand for Registration of all or part of their
Registrable Securities on Form S-3 (or, if Form S-3 is not available to be used
by the Company at such time, on Form S-1 or another appropriate form permitting
Registration of such Registrable Securities for resale by such Demanding
Holders), which written demand shall describe the amount and type of securities
to be included in such Registration and the intended method(s) of distribution
thereof (such written demand a “Demand Registration”).  The Company shall,
within ten (10) days of the Company’s receipt of the Demand Registration,
notify, in writing, all other Holders of Registrable Securities of such demand,
and each Holder of Registrable Securities who thereafter wishes to include all
or a portion of such Holder’s Registrable Securities in a Registration pursuant
to a Demand Registration (each such Holder that includes all or a portion of
such Holder’s Registrable Securities in such Registration, a “Demand Requesting
Holder”) shall so notify the Company, in writing, within five (5) days after the
receipt by the Holder of the notice from the Company.  Upon receipt by the
Company of any such written notification from a Demand Requesting Holder(s) to
the Company, such Demand Requesting Holder(s) shall be entitled to have their
Registrable Securities included in a Registration pursuant to a Demand
Registration and the Company shall effect, as soon thereafter as practicable,
but not more than sixty (60) days immediately after the Company’s receipt of the
Demand



--------------------------------------------------------------------------------

 

Registration, the Registration of all Registrable Securities requested by the
Demanding Holders and Demand Requesting Holders pursuant to such Demand
Registration.  Under no circumstances shall the Company be obligated to effect
more than an aggregate of (i) three (3) Registrations pursuant to a Demand
Registration under this subsection 2.1.1 initiated by New Holders, (ii) one
(1) Registration pursuant to a Demand Registration under this subsection 2.1.1
initiated by Volkswagen, or (iii) one (1) Registration pursuant to a Demand
Registration under this subsection 2.1.1 initiated by the Original Holder.

2.1.2Effective Registration.  Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, however, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency, the Registration Statement with
respect to such Registration shall be deemed not to have been declared effective
for purposes of counting Registrations under subsection 2.1.1 above unless and
until (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders initiating
such Demand Registration thereafter affirmatively elect to continue with such
Registration and accordingly notify the Company in writing, but in no event
later than five (5) days, of such election; provided, further, however, that the
Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
has been terminated.

2.1.3Underwritten Offering.  Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or Demand
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein.  All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the Company, which Underwriter(s) shall be reasonably acceptable to
a majority-in-interest of the Demanding Holders initiating the Demand
Registration.

2.1.4Reduction of Underwritten Offering.  If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Demand
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Demand Requesting
Holders (if any) desire to sell, taken together with all other Common Stock or
other equity securities that the Company desires to sell and the Common Stock,
if any, as to which a Registration has been requested pursuant to separate
written contractual piggy-back registration rights held by any other
stockholders who desire to sell, exceeds the maximum dollar amount or maximum
number of equity securities that can be sold in the Underwritten Offering
without adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Underwritten Offering, as follows: (i) first, the Registrable Securities of the
Demanding Holders and the Demand Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Demand Requesting Holder (if any) has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the
Demanding Holders and Demand Requesting Holders have requested be included in
such Underwritten Registration (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), Common Stock or other equity securities
that the Company desires to sell, which can be sold without exceeding the
Maximum Number of Securities; and (iii) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i) and
(ii), Common Stock or other equity securities of other persons or entities that
the Company is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.



--------------------------------------------------------------------------------

 

2.1.5Demand Registration Withdrawal.  A majority-in-interest of the New Holders,
Volkswagen or the Original Holder, as the case may be, in the case of a
Registration under subsection 2.1.1 initiated by the New Holders, Volkswagen or
the Original Holder, as the case may be, or a majority-in-interest of the Demand
Requesting Holders (if any) shall have the right to withdraw from a Registration
pursuant to such Demand Registration for any or no reason whatsoever upon
written notification to the Company and the Underwriter(s) (if any) of their
intention to withdraw from such Registration prior to the effectiveness of the
Registration Statement filed with the Commission with respect to the
Registration of their Registrable Securities pursuant to such Demand
Registration.  If a majority-in-interest of the Demanding Holders initiating a
Demand Registration or a majority-in-interest of the Demand Requesting Holders
(if any) withdraws from a proposed offering pursuant to this Section 2.1.5, then
such registration shall not count as a Demand Registration provided for in
Section 2.1. Notwithstanding anything to the contrary in this Agreement,  the
Company shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this subsection 2.1.5.

Section 2.2.  Piggyback Registration.

2.2.1Piggyback Rights.  If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company
including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities as soon as practicable
but not less than ten (10) days before the anticipated filing date of such
Registration Statement, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter(s), if any, in
such offering, and (B) offer to all of the Holders of Registrable Securities the
opportunity to register the sale of such number of Registrable Securities as
such Holders may request in writing within five (5) days after receipt of such
written notice (such Registration a “Piggyback Registration”).  The Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and shall use its reasonable best efforts to cause the
managing Underwriter(s) of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. 
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

2.2.2Reduction of Piggyback Registration.  If the managing Underwriter(s) in an
Underwritten Registration that is to be a Piggyback Registration, in good faith,
advises the Company and the Holders of Registrable Securities participating in
the Piggyback Registration in writing that the dollar amount or number of shares
of Common Stock that the Company desires to sell, taken together with (i) the
shares of Common Stock, if any, as to which Registration has been demanded
pursuant to separate written contractual arrangements with persons or entities
other than the Holders of Registrable Securities hereunder, (ii) the Registrable
Securities as to which registration has been requested pursuant to Section 2.2
hereof, and (iii) the shares of Common Stock, if any, as to which Registration
has been requested pursuant to separate written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Securities, then:

 

(i)

If the Registration is undertaken for the Company’s account, the Company shall
include in any such Registration (A) first, Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1 hereof, pro rata, based on
the respective number of Registrable Securities that each Holder has so
requested, which can be sold without exceeding the Maximum Number of Securities;
and (C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing



--------------------------------------------------------------------------------

 

 

clauses (A) and (B), Common Stock, if any, as to which Registration has been
requested pursuant to written contractual piggy-back registration rights of
other stockholders of the Company, which can be sold without exceeding the
Maximum Number of Securities; and

 

(ii)

If the Registration is pursuant to a request by persons or entities other than
the Holders of Registrable Securities, then the Company shall include in any
such Registration (A) first, Common Stock or other equity securities, if any, of
such requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, pro rata based on the respective number of
Registrable Securities that each Holder has requested be included in such
Underwritten Registration and the aggregate number of Registrable Securities
that the Holders have requested to be included in such Underwritten
Registration, which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (D) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B) and (C), Common Stock or other equity securities for the
account of other persons or entities that the Company is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities, which can be sold without exceeding the Maximum Number of Securities.

2.2.3Piggyback Registration Withdrawal.  Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration.  The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement.  Notwithstanding anything to the contrary in
this Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

2.2.4Unlimited Piggyback Registration Rights.  For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof, and there shall be no limit on the number of Piggyback Registrations.

2.2.5Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder of
Registrable Securities has elected to include securities in such registration.

Section 2.3.  Resale Shelf Registration Rights

2.3.1Registration Statement Covering Resale of Registrable Securities.  The
Company shall prepare and file or cause to be prepared and filed with the
Commission, no later than forty-five (45) days following the Closing Date (the
“Filing Deadline”), a Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 of the Securities Act or any successor
thereto registering the resale from time to time by Holders of all of the
Registrable Securities held by the Holders (the “Resale Shelf Registration
Statement”).  The Resale Shelf Registration Statement shall be on Form S-3 (or,
if Form S-3 is not available to be used by the Company at such time, on Form S-1
or another appropriate form permitting Registration of such Registrable
Securities for resale).  If the Resale Shelf Registration Statement is initially
filed on Form S-1 and thereafter the Company becomes eligible to use Form S-3
for secondary sales, the Company shall, as promptly as practicable, cause such
Resale Shelf Registration Statement to be amended, or shall file a new
replacement Resale Shelf Registration Statement, such that the Resale Shelf
Registration Statement is on Form S-3.  The Company shall use reasonable best
efforts to cause the Resale Shelf



--------------------------------------------------------------------------------

 

Registration Statement to be declared effective as soon as possible after
filing, but in no event later than sixty (60) days following the Filing Deadline
(the “Effectiveness Deadline”); provided, however, that the Effectiveness
Deadline shall be extended to one hundred twenty (120) days after the Filing
Deadline if the Registration Statement is reviewed by, and receives comments
from, the Commission; provided, however, that the Company’s obligations to
include the Registrable Securities held by a Holder in the Resale Shelf
Registration Statement are contingent upon such Holder furnishing in writing to
the Company such information regarding the Holder, the securities of the Company
held by the Holder and the intended method of disposition of the Registrable
Securities as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and the Holder shall execute such
documents in connection with such registration as the Company may reasonably
request that are customary of a selling stockholder in similar situations.  Once
effective, the Company shall use reasonable best efforts to keep the Resale
Shelf Registration Statement and Prospectus included therein continuously
effective and to be supplemented and amended to the extent necessary to ensure
that such Registration Statement is available or, if not available, to ensure
that another Registration Statement is available, under the Securities Act at
all times until the earliest of (i) the date on which all Registrable Securities
and other securities covered by such Registration Statement have been disposed
of in accordance with the intended method(s) of distribution set forth in such
Registration Statement and (ii) the date on which all Registrable Securities and
other securities covered by such Registration Statement have ceased to be
Registrable Securities.  The Registration Statement filed with the Commission
pursuant to this subsection 2.3.1 shall contain a prospectus in such form as to
permit any Holder to sell such Registrable Securities pursuant to Rule 415 under
the Securities Act (or any successor or similar provision adopted by the
Commission then in effect) at any time beginning on the effective date for such
Registration Statement (subject to lock-up restrictions provided in Section 5.1
of this Agreement), and shall provide that such Registrable Securities may be
sold pursuant to any method or combination of methods legally available to, and
requested by, Holders.

2.3.2Notification and Distribution of Materials.  The Company shall notify the
Holders in writing of the effectiveness of the Resale Shelf Registration
Statement as soon as practicable, and in any event within one (1) Business Day
after the Resale Shelf Registration Statement becomes effective, and shall
furnish to them, without charge, such number of copies of the Resale Shelf
Registration Statement (including any amendments, supplements and exhibits), the
Prospectus contained therein (including each preliminary prospectus and all
related amendments and supplements) and any documents incorporated by reference
in the Resale Shelf Registration Statement or such other documents as the
Holders may reasonably request in order to facilitate the sale of the
Registrable Securities in the manner described in the Resale Shelf Registration
Statement.

2.3.3Amendments and Supplements.  Subject to the provisions of Section 2.3.1
above, the Company shall promptly prepare and file with the Commission from time
to time such amendments and supplements to the Resale Shelf Registration
Statement and Prospectus used in connection therewith as may be necessary to
keep the Resale Shelf Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Securities.  If any Resale Shelf Registration Statement filed
pursuant to Section 2.3.1 is filed on Form S-3 and thereafter the Company
becomes ineligible to use Form S-3 for secondary sales, the Company shall
promptly notify the Holders of such ineligibility and use its best efforts to
file a shelf registration on an appropriate form as promptly as practicable to
replace the shelf registration statement on Form S-3 and have such replacement
Resale Shelf Registration Statement declared effective as promptly as
practicable and to cause such replacement Resale Shelf Registration Statement to
remain effective, and to be supplemented and amended to the extent necessary to
ensure that such Resale Shelf Registration Statement is available or, if not
available, that another Resale Shelf Registration Statement is available, for
the resale of all the Registrable Securities held by the Holders until all such
Registrable Securities have ceased to be Registrable Securities; provided,
however, that at any time the Company once again becomes eligible to use
Form S-3, the Company shall cause such replacement Resale Shelf Registration
Statement to be amended, or shall file a new replacement Resale Shelf
Registration Statement, such that the Resale Shelf Registration Statement is
once again on Form S-3.

2.3.4SEC Cutback.  Notwithstanding the registration obligations set forth in
this Section 2.3, in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its reasonable best efforts to file amendments to the Resale Shelf
Registration Statement as required by the Commission and/or (ii) withdraw the
Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”) on Form S-3, or if Form S-3 is not then available
to the Company for such registration statement, on such other form available to



--------------------------------------------------------------------------------

 

register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company shall use its reasonable best efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff (the “SEC
Guidance”).  Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
further limit its Registrable Securities to be included on the Registration
Statement, the number of Registrable Securities to be registered on such
Registration Statement will be reduced on a pro rata basis based on the total
number of Registrable Securities held by the Holders, subject to a determination
by the Commission that certain Holders must be reduced first based on the number
of Registrable Securities held by such Holders.  In the event the Company amends
the Resale Shelf Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
reasonable best efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Resale Shelf Registration Statement, as
amended, or the New Registration Statement.

2.3.5Underwritten Shelf Takedown.  At any time and from time to time after a
Resale Shelf Registration Statement has been declared effective by the
Commission, the Holders may request to sell all or any portion of the
Registrable Securities in an underwritten offering that is registered pursuant
to the Resale Shelf Registration Statement (each, an “Underwritten Shelf
Takedown”); provided, however, that the Company shall only be obligated to
effect an Underwritten Shelf Takedown if such offering shall include securities
with a total offering price (including piggyback securities and before deduction
of underwriting discounts) reasonably expected to exceed, in the aggregate,
$10,000,000.  All requests for Underwritten Shelf Takedowns shall be made by
giving written notice to the Company at least ten (10) days prior to the public
announcement of such Underwritten Shelf Takedown, which shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. The Company
shall include in any Underwritten Shelf Takedown the securities requested to be
included by any Holder (each a “Takedown Requesting Holder”) at least 48 hours
prior to the public announcement of such Underwritten Shelf Takedown pursuant to
written contractual piggyback registration rights of such Holder (including
those set forth herein). All such Holders proposing to distribute their
Registrable Securities through an Underwritten Shelf Takedown under this
subsection 2.3.5 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the
majority-in-interest of the Takedown Requesting Holders initiating the
Underwritten Shelf Takedown.

2.3.6Reduction of Underwritten Shelf Takedown.  If the managing Underwriter(s)
in an Underwritten Shelf Takedown, in good faith, advise the Company and the
Takedown Requesting Holders in writing that the dollar amount or number of
Registrable Securities that the Takedown Requesting Holders desire to sell,
taken together with all other shares of the Common Stock or other equity
securities that the Company desires to sell, exceeds the Maximum Number of
Securities, then the Company shall include in such Underwritten Shelf Takedown,
as follows: (i) first, the Registrable Securities of the Takedown Requesting
Holders, on a Pro Rata basis, that can be sold without exceeding the Maximum
Number of Securities; and (ii) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (i), the Common Stock
or other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities.

2.3.7Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.  Under no circumstances
shall the Company be obligated to effect more than an aggregate of three
(3) Underwritten Shelf Takedowns in any 12-month period.

Section 2.4.  Restrictions on Registration Rights.  Notwithstanding anything to
the contrary contained herein, the Company shall not be obligated to (but may,
at its sole option) file a Registration Statement pursuant to a Demand
Registration request made under Section 2.1   during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and that the



--------------------------------------------------------------------------------

 

Company continues to actively employ, in good faith, all reasonable efforts to
cause the applicable Registration Statement to become effective.

Article III
COMPANY PROCEDURES

Section 3.1.  General Procedures.  If at any time on or after the Effective Time
the Company is required to effect the Registration of Registrable Securities,
the Company shall use its reasonable best efforts to effect such Registration to
permit the sale of such Registrable Securities in accordance with the intended
plan of distribution thereof, and pursuant thereto the Company shall, as
expeditiously as possible:

3.1.1prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the Underwriter(s), if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

3.1.4prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

3.1.5cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6provide a transfer agent or warrant agent, as applicable, and registrar for
all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its



--------------------------------------------------------------------------------

 

reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal if such stop order should be issued;

3.1.8advise each Holder of Registrable Securities covered by such Registration
Statement, promptly after the Company receives notice thereof, of the time when
such registration statement has been declared effective or a supplement to any
Prospectus forming a part of such registration statement has been filed;

3.1.9at least five (5) days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus, furnish a copy thereof to each seller of such Registrable Securities
or its counsel;

3.1.10notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.11permit a representative of the Holders, the Underwriter(s), if any, and
any attorney or accountant retained by such Holders or Underwriter(s) to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter(s), attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriter(s)
enter into a confidentiality agreement, in form and substance reasonably
satisfactory to the Company, prior to the release or disclosure of any such
information;

3.1.12obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter(s) may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders and such
managing Underwriter;

3.1.13on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriter(s), if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter(s) may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

3.1.14in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter(s) of such offering;

3.1.15make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve (12) months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

3.1.16if a Registration, including an Underwritten Offering, involves the
Registration of Registrable Securities involving gross proceeds in excess of
$50,000,000, use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter(s) in any Underwritten Offering; and

3.1.17otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

Section 3.2.  Registration Expenses.  Including as set forth in Section 2.1.5,
all Registration Expenses shall be borne by the Company.  It is acknowledged by
the Holders that the Holders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage



--------------------------------------------------------------------------------

 

fees, Underwriter marketing costs and, other than as set forth in the definition
of “Registration Expenses,” all reasonable fees and expenses of any legal
counsel representing the Holders.

Section 3.3.  Requirements for Participation in Underwritten Offerings.  No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

Section 3.4.  Suspension of Sales; Adverse Disclosure.  The Company shall
promptly notify each of the Holders in writing if a Registration Statement or
Prospectus contains a Misstatement and, upon receipt of such written notice from
the Company, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement, provided that the Company
hereby covenants promptly to prepare and file any required supplement or
amendment correcting any Misstatement promptly after the time of such notice
and, if necessary, to request the immediate effectiveness thereof.  If the
filing, initial effectiveness or continued use of a Registration Statement or
Prospectus included in any Registration Statement at any time (a) would require
the Company to make an Adverse Disclosure, (b) would require the inclusion in
such Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, or (c) in the good faith
judgment of the Board, which judgment shall be documented in writing and
provided to the Holders in the form of a written certificate signed by the
Chairman of the Board, such filing, initial effectiveness or continued use of a
Registration Statement would be materially detrimental to the Company. The
Company shall have the right to defer the filing, initial effectiveness or
continued use of any Registration Statement pursuant to (a), (b) or (c) for a
period of not more than thirty (30) days and the Company shall not defer any
such filing, initial effectiveness or use of a Registration Statement pursuant
to this Section 3.4 no more than twice or for more than a total of sixty (60)
days (in each case counting deferrals initiated pursuant to (a), (b) and (c) in
the aggregate) in any 12-month period.

Section 3.5.  Reporting Obligations.  As long as any Holder shall own
Registrable Securities, the Company, at all times while it shall be a reporting
company under the Exchange Act, covenants to file timely (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders
with true and complete copies of all such filings.  The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Common Stock held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions.  Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

Section 3.6.  Limitations on Registration Rights.  The Company shall not
hereafter enter into any agreement with respect to its securities which is
inconsistent with or violates the rights granted to the Holders of Registrable
Securities in this Agreement and in the event of any conflict between any such
agreement or agreements and this Agreement, the terms of this Agreement shall
prevail.

Article IV
INDEMNIFICATION AND CONTRIBUTION

Section 4.1.  Indemnification

4.1.1The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and agents and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar



--------------------------------------------------------------------------------

 

as the same are caused by or contained in any information furnished in writing
to the Company by such Holder expressly for use therein.  The Company shall
indemnify the Underwriter(s), their officers and directors and each person who
controls (within the meaning of the Securities Act) such Underwriter(s) to the
same extent as provided in the foregoing with respect to the indemnification of
the Holder.

4.1.2In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls (within the
meaning of the Securities Act) the Company against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement.  The
Holders of Registrable Securities shall indemnify the Underwriter(s), their
officers, directors and each person who controls (within the meaning of the
Securities Act) such Underwriter(s) to the same extent as provided in the
foregoing with respect to indemnification of the Company.

4.1.3Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided, however, that the failure to give prompt notice shall
not impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.  No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

4.1.4The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities.  The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution (pursuant to subsection 4.1.5) to such party in the event the
Company’s or such Holder’s indemnification is unavailable for any reason.

4.1.5If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the



--------------------------------------------------------------------------------

 

indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action; provided,
however, that the liability of any Holder under this subsection 4.1.5 shall be
limited to the amount of the net proceeds received by such Holder in such
offering giving rise to such liability.  The amount paid or payable by a party
as a result of the losses or other liabilities referred to above shall be deemed
to include, subject to the limitations set forth in subsections 4.1.1, 4.1.2 and
4.1.3 above, any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this subsection 4.1.5 were determined by pro rata allocation or by any other
method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this
subsection 4.1.5 from any person who was not guilty of such fraudulent
misrepresentation.

Article V
LOCK-UP

Section 5.1.  Lock-Up.

5.1.1Except as permitted by Section 5.2, each New Holder shall not Transfer any
shares of Common Stock beneficially owned or owned of record by such Holder
until the earliest of: (i) the date that is 180 days from the Closing Date, (ii)
the last consecutive trading day where the sale price of the Common Stock equals
or exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Closing Date,
or (iii) such date on which the Company completes a liquidation, merger, stock
exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (the “New Holder Lock-up Period”).

5.1.2Except as permitted by Section 5.2, the Original Holder shall not Transfer
any shares of Common Stock beneficially owned or owned of record by the Original
Holder until the earliest of: (i) the date that is one (1) year from the Closing
Date, (ii) the last consecutive trading day where the sale price of the Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Closing Date, or (iii) such date on which the Company completes a liquidation,
merger, stock exchange or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property (the “Original Holder Lock-up Period”).

Section 5.2.  Exceptions.  The provisions of Section 5.1 shall not apply to:

5.2.1transactions relating to shares of Common Stock acquired in open market
transactions;

5.2.2Transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock as a bona fide gift;

5.2.3Transfers of shares of Common Stock to a trust, or other entity formed for
estate planning purposes for the primary benefit of the spouse, domestic
partner, parent, sibling, child or grandchild of the undersigned or any other
person with whom the undersigned has a relationship by blood, marriage or
adoption not more remote than first cousin;

5.2.4Transfers by will or intestate succession upon the death of the
undersigned;

5.2.5the Transfer of shares of Common Stock pursuant to a qualified domestic
order or in connection with a divorce settlement;

5.2.6if the undersigned is a corporation, partnership (whether general, limited
or otherwise), limited liability company, trust or other business entity,
(i) Transfers to another corporation, partnership, limited liability company,
trust or other business entity that controls, is controlled by or is under
common control or



--------------------------------------------------------------------------------

 

management with the undersigned, (ii) distributions of shares of Common Stock to
partners, limited liability company members or stockholders of the undersigned;

5.2.7Transfers to the Company’s officers, directors or their affiliates;

5.2.8pledges of shares of Common Stock or other Registrable Securities as
security or collateral in connection with any borrowing or the incurrence of any
indebtedness by any Holder; provided, however, that such borrowing or incurrence
of indebtedness is secured by a portfolio of assets or equity interests issued
by multiple issuers;

5.2.9Transfers pursuant to a bona fide third-party tender offer, merger, stock
sale, recapitalization, consolidation or other transaction involving a Change in
Control of the Company; provided, however, that in the event that such tender
offer, merger, recapitalization, consolidation or other such transaction is not
completed, the Common Stock subject to this Agreement shall remain subject to
this Agreement;

5.2.10the establishment of a trading plan pursuant to Rule 10b5-1 promulgated
under the Exchange Act; provided, however, that such plan does not provide for
the Transfer of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock during the New Holder Lock-Up Period or
Original Holder Lock-Up Period, as applicable;

5.2.11Transfers of shares of Common Stock to satisfy tax withholding obligations
in connection with the exercise of options to purchase shares of Common Stock or
the vesting of stock-based awards; and

5.2.12Transfers of shares of Common Stock in payment on a “net exercise” or
“cashless” basis of the exercise or purchase price with respect to the exercise
of options to purchase shares of Common Stock;

provided, however, that in the case of any Transfer pursuant to Sections 5.2.2
through 5.2.7, each donee, distributee or other transferee shall agree in
writing, in form and substance reasonably satisfactory to the Company, to be
bound by the provisions of this Agreement.

Section 5.3.  Early Release of Lock-Up Restrictions.  In the event that (i) any
Holder is granted a discretionary waiver or termination of the restrictions set
forth in Section 5.1 above, or (ii) any other party (each, an “IRA Party”) that
is subject to the lock-up agreement contained in that certain Amended and
Restated Investors’ Rights Agreement by and among QuantumScape and the IRA
Parties, as such agreement may be amended (the “IRA”), is granted a
discretionary waiver or termination of the lock-up restrictions set forth in the
IRA, such discretionary release or waiver shall apply pro rata to all Holders
and IRA Parties based on the number of shares held.

Article VI
TERMINATION

Section 6.1.  Termination.  This Agreement shall terminate upon the earliest to
occur of: (i) the termination of the Business Combination Agreement, and (ii)
the date on which neither the Holders nor any of their permitted assignees hold
any Registrable Securities.

Section 6.2.  Effect of Business Combination Termination.  In the event of a
termination of this Agreement as a result of the termination of the Business
Combination Agreement, this Agreement shall become void and the Prior Agreement
shall continue in full force and effect.

Article VIII
GENERAL PROVISIONS

Section 7.1.  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by e-mail or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the



--------------------------------------------------------------------------------

 

following addresses or e-mail addresses (or at such other address or email
address for a party as shall be specified in a notice given in accordance with
this Section 7.1.  ):

If to the Company, to it at:

QuantumScape Corporation
730 Technology Dr.
San Jose, CA 95110
Attention:  Jagdeep Singh
Email:  JSingh@quantumscape.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA  94304
Attention: Michael J. Danaher; Mark B. Baudler
Email:  mdanaher@wsgr.com; mbaudler@wsgr.com

If to a Holder, to the address or email address set forth for Holder on the
signature page hereof.

Section 7.2.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 7.3.  Entire Agreement; Assignment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned (whether pursuant to a merger, by operation of
law or otherwise), by any party without the prior express written consent of the
other parties hereto, except that a Holder may, without consent, assign such
Holder’s rights under this Agreement to any transferee of Common Stock permitted
under Sections 5.2.2-5.2.7 (such transferees, “Permitted Transferees”).

Section 7.4.  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto (and its respective permitted
assigns), and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.  All legal actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware Chancery Court; provided, however, that
if jurisdiction is not then available in the Delaware Chancery Court, then any
such legal action may be brought in any federal court located in the State of
Delaware or any other Delaware state court.  The parties hereto hereby (a)
irrevocably submit to the exclusive jurisdiction of the aforesaid courts for
themselves and with respect to their respective properties for the purpose of
any action arising out of or relating to this Agreement brought by any party
hereto, and (b) agree not to commence any action relating thereto except in the
courts described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein.  Each of the parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient.  Each of
the parties hereby irrevocably and



--------------------------------------------------------------------------------

 

unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action arising out of or relating to
this Agreement or the transactions contemplated hereby, (a) any claim that it is
not personally subject to the jurisdiction of the courts in Delaware as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the action in any such court is brought in an inconvenient
forum, (ii) the venue of such action is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

Section 7.6.  Waiver of Jury Trial.  Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement. Each of the parties hereto (i)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the transactions contemplated hereby, as applicable, by, among
other things, the mutual waivers and certifications in this Section 7.6.  .

Section 7.7.  Headings; Interpretation.  The descriptive headings contained in
this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.  The parties
have participated jointly in the negotiation and drafting of this Agreement. If
any ambiguity or question of intent arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement. Unless the context of this Agreement clearly
requires otherwise, use of the masculine gender shall include the feminine and
neutral genders and vice versa, and the definitions of terms contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. The words “includes” or “including” shall mean “including without
limitation.” The words “hereof,” “hereby,” “herein,” “hereunder” and similar
terms in this Agreement shall refer to this Agreement as a whole and not any
particular section or article in which such words appear, the word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
thing extends and such phrase shall not mean simply “if.” Any reference to a law
shall include any rules and regulations promulgated thereunder, and shall mean
such law as from time to time amended, modified or supplemented. References
herein to any contract (including this Agreement) mean such contract as amended,
supplemented or modified from time to time in accordance with the terms thereof.

Section 7.8.  Counterparts.  This Agreement may be executed and delivered
(including by facsimile or portable document format (pdf) transmission) in
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 7.9.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity. Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any Law to post security or a bond as a
prerequisite to obtaining equitable relief.

Section 7.10.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated hereby are consummated.

Section 7.11.  Amendment.  This Agreement may be amended in writing by the
parties hereto at any time prior to the Effective Time.  Following the Effective
Time, this Agreement may not be amended except by an instrument in writing
signed by (i) the Company, (ii) the Original Holder (provided the Original
Holder or its Permitted Transferee(s) holds Registrable Securities at the time
of such amendment), (iii) Volkswagen (provided



--------------------------------------------------------------------------------

 

Volkswagen or its Permitted Transferee(s) holds Registrable Securities at the
time of such amendment), and (iv) New Holders holding at least a majority in
interest of the then-outstanding number of Registrable Securities held by all
New Holders (provided the New Holders or their Permitted Transferees hold
Registrable Securities at the time of such amendment).

Section 7.12.  Waiver.  At any time, (i) the Company may (a) extend the time for
the performance of any obligation or other act of any Holder, (b) waive any
inaccuracy in the representations and warranties of any Holder contained herein
or in any document delivered by such Holder pursuant hereto and (c) waive
compliance with any agreement of such Holder or any condition to its own
obligations contained herein.  At any time, (i) the Holders may (a) extend the
time for the performance of any obligation or other act of the Company, (b)
waive any inaccuracy in the representations and warranties of the Company
contained herein or in any document delivered by the Company pursuant hereto and
(c) waive compliance with any agreement of the Company or any condition to their
own obligations contained herein.  Any such extension or waiver shall be valid
if set forth in an instrument in writing signed by the party or parties to be
bound thereby.

Section 7.13.  Further Assurances.  At the request of the Company, in the case
of any Holder, or at the request of any Holder, in the case of the Company, and
without further consideration, each party shall execute and deliver or cause to
be executed and delivered such additional documents and instruments and take
such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 7.14.  No Strict Construction.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent and no rule of strict construction shall be applied against any party.

(Next Page is Signature Page)

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

 

COMPANY:

 

 

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Justin Mirro           

 

Name: Justin Mirro

 

Title: Chief Executive Officer

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

ORIGINAL HOLDER:

 

 

 

KENSINGTON CAPITAL SPONSOR LLC

 

 

 

 

 

 

By:

Kensington Capital Partners, LLC       

 

Its:

Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Justin Mirro

 

Name:

Justin Mirro

 

 

 

 

Title:

Managing Member

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE BENEDIKT F. PRINZ TRUST DATED
JUNE 17, 2019

 

 

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

CAPRICORN-LIBRA INVESTMENT GROUP, L.P.

 

 

 

 

 

 

By:

/s/ Dipender Saluja

 

Print Name:

Dipender Saluja

 

 

 

 

Title:

Manager

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

FRIEDRICH PRINZ, TRUSTEE OF THE FRIEDRICH PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

 

 

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

FRIEDRICH PRINZ

 

 

 

 

 

 

By:

/s/ Friedrich Prinz

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

FRIEDRICH PRINZ, TRUSTEE OF THE GERTRUD PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

 

 

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

JAGDEEP SINGH, TRUSTEE OF THE JAGDEEP SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

JAGDEEP SINGH

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

KEVIN T. HETTRICH

 

 

 

 

 

 

By:

/s/ Kevin T. Hettrich

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

KHOSLA VENTURES III, LP

 

By:  Khosla Ventures III Associates, LLC, a Delaware limited liability company
and general partners of Khosla Ventures III, LP

 

 

 

 

 

 

By:

/s/ John Demeter

 

 

John Demeter, General Counsel

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

KPCB HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Sue Biglieri

 

 

Sue Biglieri, Chief Financial Officer

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE MARIE HELENE PRINZ TRUST
DATED JUNE 17, 2019

 

 

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

MICHAEL MCCARTHY

 

 

 

 

 

 

By:

/s/ Michael McCarthy

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

JAGDEEP SINGH, TRUSTEE OF THE ROSHNI SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

TECHNOLOGY IMPACT GROWTH FUND, LP

 

By:  TIGF Partners, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Dipender Saluja

 

Print Name:

Dipender Saluja

 

 

 

 

Title:

Manager

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE KISMET DIYA SINGH 2013 TRUST DATED JULY 31,
2013

 

 

 

 

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NAGEENA SINGH 2013 TRUST DATED JULY 31, 2013

 

 

 

 

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NOOR DEEPIKA SINGH 2013 TRUST DATED JULY 31,
2013

 

 

 

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

JAGDEEP SINGH & ROSHNI SINGH, TRUSTEES OF THE SINGH FAMILY TRUST UDT DATED
OCTOBER 3, 1996

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

TIMOTHY HOLME

 

 

 

 

 

By:

/s/ Timothy Holme

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

 

HOLDER:

 

 

 

VOLKSWAGEN GROUP OF AMERICA INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Kevin Duke

 

Print Name:

Kevin Duke

 

 

 

 

Title:

VP & Secretary

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

 

 

Schedule A

 

Original Holder

 

Kensington Capital Sponsor LLC

 

New Holders

 

Name of Holder

Number of Shares

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE BENEDIKT F. PRINZ TRUST DATED
JUNE 17, 2019

 

CAPRICORN-LIBRA INVESTMENT GROUP, L.P.

 

FRIEDRICH PRINZ, TRUSTEE OF THE FRIEDRICH PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

FRIEDRICH PRINZ

 

FRIEDRICH PRINZ, TRUSTEE OF THE GERTRUD PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

JAGDEEP SINGH, TRUSTEE OF THE JAGDEEP SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

JAGDEEP SINGH

 

KEVIN T. HETTRICH

 

KHOSLA VENTURES III, LP

 

KPCB HOLDINGS, INC.

 

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE MARIE HELENE PRINZ TRUST
DATED JUNE 17, 2019

 

MIKE MCCARTHY

 

JAGDEEP SINGH, TRUSTEE OF THE ROSHNI SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

TECHNOLOGY IMPACT GROWTH FUND, LP

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE KISMET DIYA SINGH 2013 TRUST DATED JULY 31,
2013

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NAGEENA SINGH 2013 TRUST DATED JULY 31, 2013

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NOOR DEEPIKA SINGH 2013 TRUST DATED JULY 31,
2013

 

JAGDEEP SINGH & ROSHNI SINGH, TRUSTEES OF THE SINGH FAMILY TRUST UDT DATED
OCTOBER 3, 1996

 

TIMOTHY HOLME

 

VOLKSWAGEN GROUP OF AMERICA INVESTMENTS, LLC

 

 

 

 

 

